Special proceeding, for the sale of land for partition pending in the Superior Court of Johnston County. Plaintiff alleges that the clerk made an allowance to the commissioner appointed to sell the land far in excess of that allowed by law, and alleges that defendant unlawfully retained proceeds of the sale, and let it pass through his hands as assets of the estate upon which he had administered, the same being retained in addition to the sum allowed by the clerk as commissioner's fees and taxed in the bill of cost, in accordance with C. S., vol. III, 766(a). From a judgment reversing the order of the clerk, the defendant appealed.
This is purely a question of fact, and upon the evidence the court below has determined what the facts are. The judgment of the court below must be
Affirmed.